Title: To Benjamin Franklin from Samuel Cooper Johonnot, 29 September 1781
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


Dear & hon’d Sir
Geneva 29 Sept 1781
This to inform you of my safe Arrival at Geneva the 28th Inst. Mons Marignac has treated me with much Kindness as well as Mad Marignac, with Regard to Benny he seems to use his utmost Efforts to please me. I shall do the same with Regard to him.
Accept of my sincere Thanks for all your Goodness to me, I shall observe & conserve the Remembrance of them for ever. Excuse my bad Chirography as my Hands are numb’d by the Cold.

Believe me to be with the most profound Respect Your most humble & obedient Servant
Sam’l Cooper Johonnot
 
Addressed: A Son Exellence / M’r Franklin / Ministre plenipotentiare / des Etats Unis de l’Amerique / en son Hotel / A Passy.
Notation: S.C. Johonnot B.F. Bache & Mr. Marignac to Dr. Franklin, Geneva Sep. 29. 81
